
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 63
        [EPA-HQ-OAR-2009-0234; FRL-9919-20-OAR]
        RIN 2060-AS39
        National Emission Standards for Hazardous Air Pollutants: Coal- and Oil-Fired Electric Steam Generating Units
        
          AGENCY:
          Environmental Protection Agency.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The Environmental Protection Agency (EPA) is proposing to amend the National Emission Standards for Hazardous Air Pollutants: Coal- and Oil-Fired Electric Steam Generating Units (Mercury and Air Toxics Standards (MATS)). In addition to this proposed rule the EPA is publishing a direct final rule that amends the reporting requirements of the MATS rule by temporarily requiring affected sources to submit all required emissions and compliance reports to the EPA through the Emissions Collection and Monitoring Plan System Client Tool and temporarily suspending the requirement for affected sources to submit certain reports using the Electronic Reporting Tool and the Compliance and Emissions Data Reporting Interface. If we receive no adverse comment, we will not take further action on this proposed rule.
        
        
          DATES:
          Written comments must be received by December 19, 2014.
        
        
          ADDRESSES:
          
            Comments. Submit your comments, identified by Docket ID Number EPA-HQ-OAR-2009-0234, by one of the following methods:
          • http://www.regulations.gov: Follow the on-line instructions for submitting comments.
          • Email: a-and-r-docket@epa.gov. Attention Docket ID Number EPA-HQ-OAR-2009-0234.
          • Fax: (202) 566-9744. Attention Docket ID Number EPA-HQ-OAR-2009-0234.
          • Mail: U.S. Postal Service, send comments to: U.S. Environmental Protection Agency, EPA Docket Center, Mail Code: 28221T, Attention Docket ID Number EPA-HQ-OAR-2009-0234, 1200 Pennsylvania Ave. NW., Washington, DC 20460.
          • Hand Delivery: U.S. Environmental Protection Agency, EPA Docket Center, Room 3334, EPA WJC West Building, 1301 Constitution Ave., NW., Washington, DC 20004. Attention Docket ID Number EPA-HQ-OAR-2009-0234. Such deliveries are only accepted during the Docket's normal hours of operation, and special arrangements should be made for deliveries of boxed information.
          
            Instructions. Direct your comments to Docket ID Number EPA-HQ-OAR-2009-0234. The EPA's policy is that all comments received will be included in the public docket without change and may be made available online at http://www.regulations.gov, including any personal information provided, unless the comment includes information claimed to be confidential business information (CBI) or other information whose disclosure is restricted by statute. Do not submit information that you consider to be CBI or otherwise protected through http://www.regulations.gov or email. The http://www.regulations.gov Web site is an “anonymous access” system, which means the EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send an email comment directly to the EPA without going through http://www.regulations.gov, your email address will be automatically captured and included as part of the comment that is placed in the public docket and made available on the Internet. If you submit an electronic comment, the EPA recommends that you include your name and other contact information in the body of your comment and with any disk or CD-ROM you submit. If the EPA cannot read your comment due to technical difficulties and cannot contact you for clarification, the EPA may not be able to consider your comment. Electronic files should not include special characters or any form of encryption and be free of any defects or viruses. For additional information about the EPA's public docket, visit the EPA Docket Center homepage at: http://www.epa.gov/dockets.
          

          We request that you also send a separate copy of each comment to the contact person listed below (see FOR FURTHER INFORMATION CONTACT).
        
        
          FOR FURTHER INFORMATION CONTACT:

          Mr. Barrett Parker, Sector Policies and Programs Division (D243-05), Office of Air Quality Planning and Standards, U.S. Environmental Protection Agency, Research Triangle Park, NC 27711; telephone number: (919) 541-5635; fax number: (919) 541-3207; and email address: parker.barrett@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        I. Why is the EPA issuing this proposed rule?

        The EPA is proposing this rule to take action on amendments to the National Emission Standards for Hazardous Air Pollutants: Coal- and Oil-Fired Electric Steam Generating Units (40 CFR part 63, subpart UUUUU; MATS). In addition, the EPA has published a direct final rule revising the reporting requirements in 40 CFR 63.10031 in the “Rules and Regulations” section of this Federal Register because we view this as a noncontroversial action and anticipate no adverse comment. We have explained our reasons for this action in the preamble to the direct final rule.
        If we receive no adverse comment, we will not take further action on this proposed rule. If we receive adverse comment on a distinct portion of the direct final rule, we will withdraw that portion of the rule and it will not take effect. In this instance, we would address all public comments in any subsequent final rule based on this proposed rule.

        If we receive adverse comment on a distinct provision of the direct final rule, we will publish a timely withdrawal in the Federal Register indicating which provisions we are withdrawing. The provisions that are not withdrawn will become effective on the date set out in the direct final rule, notwithstanding adverse comment on any other provision. We do not intend to institute a second comment period on this action. Any parties interested in commenting must do so at this time.

        The regulatory text for this proposal is identical to that for the direct final rule published in the “Rules and Regulations” section of this Federal Register. For further supplementary information, the detailed rationale for this proposal and the regulatory revisions, see the direct final rule published in a separate part of this Federal Register.
        II. Does this action apply to me?
        Categories and entities potentially regulated by this final rule include:
        
           
          
            Category
            NAICS code 1
            
            Examples of regulated entities
          
          
            Industry
            221112
            Fossil fuel-fired electric steam generating units.
          
          
            Federal government 2
            
            221122
            Fossil fuel-fired electric steam generating units owned by the federal government.
          
          
            State/local/tribal government 2
            
            221122
            Fossil fuel-fired electric steam generating units owned by states, tribes or municipalities.
          
          
             
            921150
            Fossil fuel-fired electric utility steam generating units in Indian country.
          
          
            1 North American Industry Classification System.
          
            2 Federal, state or local government-owned and operated establishments are classified according to the activity in which they are engaged.
        
        This table is not intended to be exhaustive, but rather provides a guide for readers regarding entities likely to be regulated by this direct final rule. To determine whether your facility would be regulated by this direct final rule, you should examine the applicability criteria in 40 CFR 63.9981. If you have any questions regarding the applicability of this action to a particular entity, consult either the air permitting authority for the entity or your EPA regional representative as listed in 40 CFR 63.13.
        III. Statutory and Executive Orders

        For a complete discussion of all of the administrative requirements applicable to this action, see the direct final rule in the “Rules and Regulations” section of this Federal Register.
        
          Dated: November 7, 2014.
          Gina McCarthy,
          Administrator. 
        
      
      [FR Doc. 2014-27127 Filed 11-18-14; 8:45 am]
      BILLING CODE 6560-50-P
    
  